BARNARD, P. J.
The plaintiff went upon the defendant’s premises to cut grass which had been given him by defendant’s manager for the cutting. Almost as soon as he entered the yard, without any reason, he was savagely attacked by a large dog belonging to the defendant, and bitten severely. The damages were not excessive. It was proper to prove the daily earnings of the plaintiff. Such loss was in-*306valved in the ordinary and necessary result of an injury, and was not special or peculiar damages which needed being pleaded. Jutte v. Hughes, 67 N. Y. 267. The judgment should be affirmed, with costs.